SILBERMAN, Judge.
Mack Sears was charged with aggravated battery involving the use of a deadly weapon, shooting into a dwelling, and attempted first degree murder involving a firearm. He was convicted as charged on the aggravated battery and the shooting into a dwelling. He was also convicted of attempted manslaughter with the use of a firearm, a lesser included offense to the attempted murder charge. Sears argues that the convictions for aggravated battery and attempted manslaughter violate his double jeopardy rights. We disagree and affirm.
After an altercation with Robin Williams in front of her apartment building, Sears fired a rifle at her. As Williams retreated to her apartment, Sears continued to shoot. He fired three shots, one of which struck and injured a seven year old child who was in the apartment.
In his argument, Sears argues various factors relating to the double jeopardy issue and concludes that the convic*1155tions for the aggravated battery of the child and the attempted manslaughter of Williams violate double jeopardy principles. We cannot agree because separate convictions for different offenses involving multiple victims who are killed or injured during the same episode do not violate double jeopardy. Onesky v. State, 544 So.2d 1048, 1049 (Fla. 2d DCA 1989); see also State v. Reddick, 568 So.2d 902, 903 (Fla.1990) (separate convictions for homicide and shooting into an occupied dwelling were proper when the defendant fired at least four shots into a house occupied by six persons, killing one occupant and wounding another). Sears was properly convicted of both attempted manslaughter and aggravated battery because the one episode involved multiple victims of different crimes arising from three separate shots.
Affirmed.
THREADGILL, A.C.J., and SALCINES, J., Concur.